Citation Nr: 0720149	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for an ear condition 
and hearing loss.

2.  Entitlement to service connection for residuals of a cold 
injury to the feet.

3.  Entitlement to service connection for arthritis of the 
left and right shoulders.

4.  Entitlement to service connection for arthritis of the 
left and right hands.

5.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that denied 
service connection for residual cold injury to both feet, and 
arthritis of both hands, shoulders, and back.  In the same 
decision, the RO also found that new and material evidence 
had not been submitted to reopen a previously denied claim of 
entitlement to service connection for an ear condition or 
hearing defect.  The veteran perfected a timely appeal of 
these determinations to the Board.

In February 2006, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge.  

In June 2006, the Board reopened the veteran's claim of 
entitlement to service connection for an ear condition or 
hearing defect.  The issues of entitlement to service 
connection for hearing loss, residuals of a cold injury to 
the feet, and arthritis of the hands, shoulders, and back 
were remanded for additional development and adjudication.  
This having been completed, the case is again before the 
Board.


FINDINGS OF FACT

1.  The medical evidence is against a showing that the 
veteran has residuals of a cold injury to the feet, or 
arthritis of the right shoulder, left and right hands, or 
back.  

2.  The evidence of record does not demonstrate that the 
veteran developed a left shoulder condition, otosclerosis, or 
hearing loss during or as a result of his service, or within 
one year of service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for residuals of a cold injury to the feet, or 
arthritis of the right shoulder, left and right hands, and 
back, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303  (2006).

2.  A left shoulder condition, otosclerosis, and hearing loss 
were not incurred in or aggravated by active military 
service.   38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in November 2002, and April and July 
2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claims, and he was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on his behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records, a VA examination, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  In addition, the Board notes that this case has 
been remanded for additional development and adjudication, to 
include a VA examination and additional relevant medical 
records.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.	Residuals of a cold injury to the feet,  or arthritis of 
the right shoulder, left and right hands, or back. 

Following a careful review of the record, the Board finds 
that service connection is not warranted for residuals of a 
cold injury to the feet, or arthritis of the right shoulder, 
left and right hands, and back.  

The medical evidence in this case consists of the veteran's 
service records and post-service treatment records.  In none 
of these records, however, is the veteran diagnosed with 
residuals of a cold injury to the feet, or arthritis of the 
right shoulder, left and right hands, or back. And without a 
current diagnosis, a claim for entitlement to service 
connection for such conditions cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In so finding, the Board does not question the sincerity of 
the veteran's contentions, nor does the Board wish to in any 
way diminish the veteran's honored service.  The Board notes, 
however, that as a lay person, the veteran is not competent 
on his own to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   On these facts, service connection for residuals of 
a cold injury to the feet, and arthritis of the right 
shoulder, left and right hands, and back must be denied

B. A left shoulder condition or an ear condition and hearing 
loss.

In this case, the veteran has been diagnosed as having 
otosclerosis, hearing loss for VA purposes, and has been 
noted to have minimal degenerative changes in the 
acromioclavicular joint of the left shoulder.  Therefore, 
although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether these conditions are related to a 
disease or injury in service.  

Here, the Board notes that the veteran's service medical 
records are negative for any ear or hearing disorder in 
service.  The veteran's separation examination noted normal 
hearing, as indicated by a score of 15/15 in each ear.  There 
was also no indication of any left shoulder condition in 
service.  Upon separation, the veteran was, with the 
exception of pes planus of the right foot and hyperhidrosis 
of the soles of the feet, normal in all respects.  

After service, the veteran's medical records indicated that 
the veteran had an ear condition and hearing loss.  The 
veteran was diagnosed with otosclerosis and severe hearing 
loss, with indications of otosclerosis dating back to 1963.  
The veteran was also noted to have minimal degenerative 
changes in the acromioclavicular joint of the left shoulder.  
The veteran's post-service records contain no indication that 
these conditions are related to the veteran's service.

In order to determine whether the veteran has an ear 
condition and hearing loss that is related to his military 
service, the veteran was afforded a VA examination in August 
2006.  The examiner indicated that the veteran's claims file 
had been reviewed in connection with the examination and 
report.  Military noise exposure was noted to be small arms, 
tanks, and artillery noise.  The veteran indicated that he 
was assigned to an anti-aircraft and infantry unit.  After 
service, the veteran was noted to be a fabricator in iron 
works and steel manufacturing companies for more than 28 
years.  Hearing protection was not used initially, but was 
used one to two years later.  The veteran indicated that this 
hearing protection was insufficient and stated that hearing 
screenings showed a steady decline in hearing throughout the 
years.  The veteran denied recreational noise exposure.  The 
examiner also noted the veteran's medical history, including 
prior right ear surgery for otosclerosis and later diagnoses 
of bilateral otosclerosis.  Upon examination, the veteran was 
found to have hearing loss for VA purposes.  Regarding the 
question of whether it is at least as likely as not that the 
veteran's conditions were caused by or had their onset during 
service, the examiner stated that it "is less likely as not 
(less  than 50/50 probability) caused by or a result of noise 
exposure from 50 caliber guns while in service."  The 
examiner also went on to state that "[t]he noise exposure 
from 50 caliber guns as well as the industrial noise 
throughout [the veteran's] civilian career may contribute to 
the present hearing loss, however [the veteran's] degree and 
type of hearing loss is not only due to noise exposure.  
Otosclerosis is a medical condition of the bones of the 
middle ear, not caused by noise exposure.  The onset of 
otosclerosis was not likely to have occurred during military 
service as it is diagnosed in the patient's late 30s or 
40s."  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's left shoulder 
condition, otosclerosis, and hearing loss are is related to 
his service.  There is no indication in the veteran's service 
records that the veteran had hearing loss, otosclerosis or 
any left shoulder condition in service.  There is also no 
indication of any left shoulder problem within one year of 
service.  The record does indicate onset of otosclerosis as 
early as 1963, but this is nearly eleven years after service 
separation.  In addition, none of the veteran's post-service 
records indicate that the veteran's conditions are related to 
his service, and the August 2006 VA examiner, that examined 
the veteran and his claims file in connection with his ear 
and hearing loss claims, found that the otosclerosis and 
hearing loss were not likely the result of his service. 

While the veteran may feel that he his otosclerosis, hearing 
loss and left shoulder condition are related to his service, 
the Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In this case, the medical evidence is against a finding that 
the veteran's otosclerosis, hearing loss and left shoulder 
condition are related to or had their onset in service or 
within one year of service.  Service connection for these 
conditions must therefore be denied.




ORDER

1.  Service connection for otosclerosis and hearing loss is 
denied.

2.  Service connection for residuals of a cold injury to the 
feet is denied.

3.  Service connection for arthritis of the left and right 
shoulders is denied.

4.  Service connection for arthritis of the left and right 
hands is denied.

5.  Service connection for arthritis of the back is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


